Appellate Case: 21-1123     Document: 010110637205       Date Filed: 01/26/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         January 26, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  JEFFREY R. SIMMERMAKER,

        Plaintiff - Appellant,

  v.                                                          No. 21-1123
                                                    (D.C. No. 1:20-CV-01671-KMT)
  DONALD TRUMP; UNITED STATES                                  (D. Colo.)
  ATTORNEY GENERAL; UNITED
  STATES OF AMERICA; FEDERAL
  BUREAU OF PRISONS; FEDERAL
  CORRECTIONAL INSTITUTION-FCI
  FLORENCE; CARTER, Warden-FCI
  Florence,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________

       Jeffrey Simmermaker, a federal prisoner proceeding pro se, appeals the district

 court’s dismissal of his complaint asserting claims related to his prison’s response to

 the COVID-19 pandemic. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1123    Document: 010110637205        Date Filed: 01/26/2022      Page: 2



                                     I. Background

       The operative complaint decries the response by the Federal Correctional

 Institution located in Florence, Colorado (FCI Florence) to the COVID-19 pandemic,

 including its alleged failure to follow CDC guidelines regarding social distancing and

 its implementation of a policy that allegedly deprives inmates’ access to musical

 instruments. As a legal basis for redress, the complaint invokes 18 U.S.C. §§ 3626

 and 4042, “generally references the First Amendment, and uses language associated

 with the Eighth and Fifth Amendment doctrines of deliberate indifference, due

 process, and equal protection.” R. at 283.

       The district court dismissed the complaint under Fed. R. Civ. P. 12(b)(6) for

 failure to state a claim. It found that §§ 3626 and 4042 do not create a right of

 action. To the extent the complaint could be construed to bring constitutional claims,

 the court found the complaint failed to adequately allege any constitutional violation.

       The district court dismissed Simmermaker’s First Amendment allegations in

 part because the complaint did not allege Simmermaker “plays a musical instrument,

 or that his own freedom of expression has been curtailed by the alleged depravation,”

 R. at 287, and in part because the complaint did not allege the prison’s policy

 limiting access to musical instruments was unrelated to a legitimate penological

 interest. It dismissed Simmermaker’s Eighth Amendment claim because the

 complaint did not allege prison officials knowingly disregarded the risks from

 COVID-19. The court determined that the complaint did not state a plausible Fifth

 Amendment due-process violation because it did not allege any practice at FCI

                                              2
Appellate Case: 21-1123      Document: 010110637205        Date Filed: 01/26/2022      Page: 3



 Florence was atypical in the prison setting. And the court held that the complaint

 failed to state a cognizable equal-protection claim because it did not allege

 Simmermaker is similarly situated with inmates who have been treated differently.

          Simmermaker appeals the district court’s dismissal of his complaint.

                                        II. Discussion

          We review de novo a district court’s dismissal for failure to state a

 claim. VDARE Found. v. City of Colo. Springs, 11 F.4th 1151, 1169 (10th Cir.

 2021). Because Simmermaker is proceeding pro se, “we liberally construe his

 filings, but we will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315

 (10th Cir. 2013). Our “broad reading of [Simmermaker’s] complaint does not relieve

 [him] of the burden of alleging sufficient facts on which a recognized legal claim

 could be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

          The district court’s reasoned decision explains why Simmermaker’s complaint

 fails to allege facts sufficient to state a claim. And Simmermaker does not point to

 any facts alleged in his complaint that would undermine the district court’s

 reasoning. See Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1366 (10th Cir.

 2015) (“The first task of an appellant is to explain to us why the district court’s

 decision was wrong.”). We affirm for substantially the reasons given by the district

 court.




                                               3
Appellate Case: 21-1123   Document: 010110637205       Date Filed: 01/26/2022   Page: 4



                                   III. Conclusion

       We affirm the district court’s entry of final judgment. We grant

 Simmermaker’s motion to proceed on appeal without prepayment of costs or fees.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                          4